Citation Nr: 1514577	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  10-13 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for sinusitis.


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1984 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in October 2012, and was remanded to provide the Veteran with a contemporaneous medical examination.  The case was returned to the Board in August 2013, at which time it granted the Veteran a disability rating of 10 percent, but no more, for his service-connected sinusitis.  The Veteran appealed, and in a Joint Motion for Remand (JMR) granted by the United States Court of Appeals for Veterans Claims (Court) in October 2014, the parties agreed that remand was required because the Board failed to ensure that its October 2012 remand instructions related to the above claim were complied with in accordance with applicable case law.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Please see the Board's August 2013 decision for a detailed recitation of the facts of this case.  There has been no indication in the appeal process to the Court that the Board misinterpreted the facts or that the factual discussion was incomplete or inaccurate in any way.
 
Rather, the parties agreed that the Board failed to ensure that its instructions in its October 2012 remand were complied with.  In its October 2012 decision, the Board requested that the Veteran be provided with a current VA medical examination to determine the severity of his service-connected sinusitis.  The Board specifically requested the examiner to perform all necessary special studies, and discuss the number of non-incapacitating and incapacitating episodes of sinusitis experienced by the Veteran per year.  Although the examiner obtained a detailed medical history and report of current symptoms, the examiner did not identify the number of non-capacitating and incapacitating episodes the Veteran experienced.  Additionally, the examiner did not obtain an updated CT scan, despite commenting that "should more answers about worsening of symptoms be needed, it would be worthwhile to obtain a CT scan currently to compare to that obtained in 2009."  The parties to the JMR found that the medical examiner failed to address the questions posed by the Board, and therefore, the Board failed to ensure compliance with its remand directives.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records from September 2012 (the date of the last VA treatment report in the record) to the present.

2.  Schedule the Veteran for a VA examination to determine the level of severity his service-connected sinusitis.  

All necessary special studies should be performed, and all pertinent clinical findings reported in detail.  The examiner should note that the February 2013 VA examiner thought an updated CT scan would be necessary to adequately determine the severity of the Veteran's sinusitis symptoms.

The examiner should specifically discuss the number of non-incapacitating and incapacitating episodes of sinusitis experienced by the Veteran per year.  An incapacitating episode is defined as an episode that requires bed rest and treatment by a physician.

3. Then, readjudicate the claims on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




